IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-30239
                           Summary Calendar



JEAN FRITZNER LAFONTANT,

                                          Petitioner-Appellant,

versus

JOHN B.Z. CAPLINGER,

                                          Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 96-CV-999
                        - - - - - - - - - -
                           August 4, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Jean Fritzner Lafontant, a citizen of Haiti, has been

detained by the Immigration and Naturalization (INS) during the

pendency of deportation proceedings, which he has opposed.

Lafontant now appeals the district court’s dismissal, without

prejudice, of his petition for habeas corpus seeking his release

from INS custody.   The district court did not reversibly err by

so holding, on grounds that Lafontant has failed to exhaust his

administrative remedies relative to the said detention.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.